Exhibit 10.12

RETIREMENT AND CONSULTING AGREEMENT

THIS RETIREMENT AND CONSULTING AGREEMENT (this “Agreement”) is made as of
July 13, 2010, by and between BIOMET, INC., an Indiana corporation (“Biomet”),
Biomet Europe BV, a Dutch corporation (“Biomet Europe”) [Biomet and Biomet
Europe BV collectively referred to as the “Company”], and Roger Van Broeck
(“Executive”).

WHEREAS, Biomet and Executive entered into that certain senior executive
employment agreement dated February 1, 2008 (“Employment Agreement”) and
Biomet’s affiliate, Biomet Europe and Executive entered into that certain
employment agreement dated July 1, 2000 (“Biomet Europe Employment Agreement”).

WHEREAS, Executive has elected to retire from the Company and to resign all his
positions with the Company or any of the Company’s affiliates effective as of
the Retirement Date (as defined below);

WHEREAS, the parties have agreed to enter into this Agreement in connection with
Executive’s retirement.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements hereinafter set forth and the mutual benefits to be derived herefrom,
the Company and Executive hereby agree as follows:

1. Retirement and Resignation. Effective as of the September 1, 2010 (the
“Retirement Date”), Executive hereby retires from the Company and, as a
consequence, voluntarily resigns his employment and all positions with the
Company and all of its affiliates, including without limitation Executive’s
position as Senior Vice President of Biomet and President of Biomet Europe,
Middle East and Africa. Executive acknowledges and agrees that his retirement is
voluntary and that he is not entitled to any severance or termination pay.
Unless Executive’s employment terminates prior to the Retirement Date, Executive
shall continue to be an employee of the Company and shall continue to
participate in the Company’s welfare benefit programs until the Retirement Date.

2. Consulting Agreement. The Company has agreed to retain Executive as a
consultant, and Executive agreed to serve as a consultant, on the terms and
conditions set forth in this Section 2.

(a) Duties and Responsibilities of Executive. During the Consulting Term (as
defined below), Executive’s duties as a consultant for the Company shall be
tasks reasonably and customarily fulfilled by a consultant of the type and
nature of Executive, said tasks to be performed during regular business hours of
the Company, with the Company providing Executive reasonable notice of the tasks
which the Company will request Executive to perform (reasonable notice by the
Company to Executive shall not be less than fifteen (15) days written notice by
the Company to Executive of the tasks Executive shall perform for and on behalf
of the Company in his capacity as a consultant to the Company), which said tasks
shall be issued from the office of the Company’s Chief Executive Officer or
President of Biomet Europe.



--------------------------------------------------------------------------------

(b) Compensation/ Travel Expenses / W-9 Tax Form.

(i) As full compensation for all authorized services rendered by Executive under
Section 2 during the Consulting Term and for any other obligations under this
Agreement, the Company shall pay Executive Two Hundred Fifty Euro (€250) for
each hour (with a maximum of Two Thousand Euro (€2,000) per day) Executive
performs consulting services for the Company.

(ii) Executive shall invoice the Company on a monthly basis for consulting
services rendered in, and reimbursable expenses incurred during, the previous
month. The invoice shall be reasonably detailed as to scope of the consulting
services rendered and the time devoted by Executive to such services. The
Company shall pay Executive within thirty (30) days of receipt of such invoice.

(iii) The Company agrees to pay Executive’s reasonable actual travel and lodging
expenses related to travel approved in advance by the President and Chief
Executive Officer of the Company or the President of Biomet Europe and required
for Executive to perform the consulting services identified in this Agreement.
Executive agrees that all travel and lodging expenses shall be governed by and
subject to the Company’s travel policies as made and known to Executive from
time to time. The Company also agrees to reimburse Executive for minor,
miscellaneous, reasonable out-of-pocket expenses related to such approved
travel, such as ground transportation and modest meals, subject to receipt of
reimbursement requests by the Company and review and approval of such expenses
by the Company; provided that any expenses in excess of One Thousand Euro
(€1,000) must be approved in writing and in advance by the Company. Executive
shall not bill the Company in advance of incurring any expenses.

(c) Independent Contractor. During the Consulting Term, Executive shall be
solely an independent contractor and Executive agrees that he will not be an
employee under this Section 2 of the Company, and is not entitled to employment
benefits from the Company with the exception of benefits as specifically set
forth in this Section 2. Executive further agrees that the only monetary or
economic obligations of the Company to Executive for services rendered during
the Consulting Term shall be to provide payment as set forth in this Section 2.

(d) Tax Liabilities. All amounts payable under this Section 2 to Executive shall
be paid without reduction by the Company for any local, state or federal income,
employment or withholding taxes, it being the intention of the parties that
Executive shall be solely responsible for the payment of all taxes imposed or
related to his business activities.

(e) Term and Termination.

(i) The Consulting Term shall commence on the Retirement Date and shall continue
until the earliest of (i) the second anniversary of the Retirement Date, (ii) an
Initial Public Offering, or (iii) a Change of Control (the “Consulting Term”).

(ii) Either party may terminate this Agreement before the end of the Consulting
Term only if the other party has breached a material term of the Agreement, and
the

 

- 2 -



--------------------------------------------------------------------------------

breaching party has failed to remedy such breach within thirty (30) calendar
days following written notice from the non-breaching party. Upon such
termination, the Company shall pay to Executive all compensation payable to
Executive for consulting services rendered up to the date of termination, and
the Company shall have no further liability to Executive.

(iii) The Consulting Term shall terminate immediately upon the death or
disability of Executive during the Consulting Term and in such event, the
Company shall pay to Executive or Executive’s personal representative all
compensation payable to Executive for services rendered up to the date on which
his death or disability occurs, and the Company shall have no further liability
to Executive or his personal representative.

For purposes of this Section 2, the terms “Initial Public Offering” and “Change
of Control” have the meanings ascribed to such terms in the LVB Acquisition,
Inc. Management Equity Incentive Plan, adopted November 16, 2007.

3. Confidential Information. Executive recognizes that, because of the nature of
the Company’s business and the nature of the consulting services he will be
providing to the Company, Executive will, during the Consulting Term, remain and
become acquainted with the customers, products and technology of the Company and
its affiliates (including its direct and indirect subsidiaries) and will be
given access to such information and to certain other valuable proprietary
information of a confidential nature which is developed, compiled, and utilized
by the Company and/or its affiliates in its business. Executive shall not,
during the Consulting Term or thereafter, disclose any item of Confidential
Information to any third party or use any such item for his own benefit or for
the benefit of any third party without the prior written consent of the Company,
until such time that such Confidential Information shall have properly become
known to the general public. For purposes of this Agreement, the term
“Confidential Information,” shall mean and refer to, without limitation, (a) any
information, documentation or technology designated as confidential or secret,
or of any trade secret of a confidential nature which is required to be
maintained as such for continued success of the business of the Company or its
affiliates, or (b) any information identifying the customers to whom the Company
or its affiliates sells its products and services, including product and service
requirements and preferences of such customers.

4. Non-Competition and Non-Solicitation.

(a) Non-Competition. Executive agrees that during the Consulting Term and for
one year thereafter, Executive shall not, directly or indirectly, engage,
participate, or assist in any business organization whose activities or products
are directly competitive with the activities or products of the Company, or any
of its affiliates, in areas where the Company or its affiliates, do business,
whether as owner, part-owner, stockholder, partner, director, officer, trustee,
employee, agent, consultant or any other capacity, on his own behalf or on
behalf of any corporation, partnership, or other business organization.
Executive may make passive investments in a competitive enterprise the shares of
which are publicly traded, provided that Executive’s holdings in such
enterprise, together with the holdings of any of the Executive’s affiliates (as
that term is defined in Rule 405 of the Rules under the Securities Exchange Act
of 1934, as amended), do not exceed 1% of the outstanding shares of the stock of
such enterprise.

 

- 3 -



--------------------------------------------------------------------------------

(b) Non-Solicitation. Executive agrees that during the Consulting Term and for
one year thereafter, he shall not directly or indirectly (i) solicit any person
(natural or otherwise) to purchase or sell products directly or indirectly
competitive with the products of the Company or its affiliates if the person is
or had been a vendor or purchaser of such products during the 12 months prior to
the termination of this Agreement, or (ii) recruit or otherwise solicit or
induce any person who is at the time an executive, employee, employee consultant
or sales associate of the Company or its affiliates to terminate his employment
with, or cease his relationship with the Company or its affiliates, or hire any
such executive, employee, consultant, or sales associate who has left the employ
or service of the Company or its affiliates within one year of that executive’s,
employee’s, consultant’s, or sales associate’s direct or indirect employment by
Executive.

(c) Restrictions Reasonable. The confidentiality restrictions and the
restrictions against competition and solicitation set forth above are considered
by the parties to be reasonable for the purposes of protecting the business of
the Company and its affiliates. If any restriction is found by a court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time, over too broad a range of activities or in too large a
geographic area, that restriction shall be interpreted to extend only over the
maximum period of time, range of activities or geographic areas as to which it
may be enforceable. Executive acknowledges that in the event of any breach of
Sections 3, 4, or 5, the business interests of the Company and its affiliates
will be irreparably injured, the full extent of the damages to the Company and
its affiliates will be impossible to ascertain, monetary damages will not be an
adequate remedy for the Company and its affiliates, and the Company will be
entitled to enforce these Sections by a temporary, preliminary and/or permanent
injunction or other equitable relief, without the necessity of posting bond or
security, which Executive expressly waives. Executive agrees that each of
Executive’s obligations specified in this Agreement is a separate and
independent covenant and that the unenforceability of any of them shall not
preclude the enforcement of any other covenants in this Agreement.

5. Treatment of Equity. In consideration for Executive’s promises and
commitments in the Agreement, (including Executive’s release of claims under
Section 7) the Company agrees as follows:

(a) Options. The Options previously granted to Executive pursuant to the
Non-Qualified Stock Option Agreement dated as of October 5, 2009 that are
exercisable as of July 11, 2010 (the “Vested Options”) shall continue to be
exercisable until the tenth anniversary of the Grant Date (as defined in the
Option Agreement). For the sake of clarity, (i) Appendix A lists the Vested
Options held by Executive as of the Retirement Date, (ii) all other options held
by Executive that are not Vested Options shall expire and terminate on the
Retirement Date and (iii) all other provisions applicable to the Vested Options
(including any ability to terminate the Vested Options prior to the tenth
anniversary of the Grant Date due to Executive’s violation of any contractual
obligations or in connection with a corporate transaction) shall continue to
apply in accordance with their terms.

(b) Call Rights. LVB Acquisition, Inc. agrees that it shall waive its repurchase
rights set forth in Section 3(b)(i) of the Management Stockholders’ Agreement
for Senior Executives dated as of September 13, 2007.

 

- 4 -



--------------------------------------------------------------------------------

6. Release of Claims.

(a) General Release. In consideration of the Company’s obligations hereunder and
acceptance of Executive’s retirement and resignation, Executive, on behalf of
himself and Executive’s heirs, successors, and assigns, hereby knowingly and
voluntarily releases and forever discharges the Company and its subsidiaries and
affiliates, together with all of their respective current and former officers,
directors, consultants, agents, representatives and employees, and each of their
predecessors, successors and assigns (collectively, the “Releasees”), from any
and all debts, demands, actions, causes of actions, accounts, covenants,
contracts, agreements, claims, damages, omissions, promises, and any and all
claims and liabilities whatsoever, of every name and nature, known or unknown,
suspected or unsuspected, both in law and equity (“Claims”), which Executive
ever had, now has, or may hereafter claim to have against the Releasees by
reason of any matter, cause or thing whatsoever arising from the beginning of
time to the time Executive executes this Agreement (the “General Release”). This
General Release of Claims shall apply to any Claim of any type, including,
without limitation, any and all Claims of any type that Executive may have
arising under the common law, under Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the Age Discrimination in Employment Act (“ADEA”),
the Older Workers Benefit Protection Act, the Americans With Disabilities Act,
the Family and Medical Leave Act, the Employee Retirement Income Security Act
(“ERISA”), the Sarbanes-Oxley Act of 2002 or the California Fair Employment and
Housing Act, the California Family Rights Act, or the California Labor Code
section 1400 et seq., each as amended, and any other Federal, state or local
statutes, regulations, ordinances or common law, or under any policy, agreement,
contract, understanding or promise, written or oral, formal or informal, between
any of the Releasees and Executive, and shall further apply, without limitation,
to any and all Claims in connection with, related to or arising out of
Executive’s employment, or the termination of Executive’s employment, with the
Company; provided, however, that this General Release shall not apply to or
impair (i) claims for vested benefits pursuant to any other Company employee
benefit plan, as defined in ERISA, in which Executive were a participant before
the Separation Date; (ii) any rights to indemnification Executive may have under
the charter, by-laws of the Company or applicable law; or (iii) any claims that
may arise from any violation or breach of this Agreement (collectively,
“Excluded Claims”). For the purpose of implementing a full and complete release,
Executive understands and agrees that this Agreement is intended to include all
claims, if any, which Executive may have and which Executive does not now know
or suspect exist in Executive’s favor against the Company or any of the
Releasees and that this Agreement extinguishes those claims.

(b) No Claims. Executive represents and warrants that Executive has not filed
any complaints or charges with any court or administrative agency against the
Company or any of the Releasees, which have not been dismissed, closed,
withdrawn or otherwise terminated on or before the date of this Agreement.
Executive further represents and warrants that Executive has not assigned or
transferred or attempted to assign or transfer, nor will Executive attempt to
assign or transfer, to any person or entity not a party to this Agreement any of
the Claims Executive is releasing in this Agreement. Furthermore, by signing
this General Release of Claims, Executive represents and agrees that Executive
will not be entitled to any personal recovery in any action or proceeding that
may be commenced on Executive’s behalf arising out

 

- 5 -



--------------------------------------------------------------------------------

of the matters released hereby. The Executive understands and agrees that if he
commences, continues, joins in, or in any other manner attempts to assert any
lawsuit released herein against the Company, or otherwise violates the terms of
the General Release, he shall be required to return all payments paid to him by
the Company pursuant to this Agreement (together with interest thereon), and he
agrees to reimburse the Company for all attorneys’ fees and expenses incurred by
the Company in defending against such a lawsuit, provided that the right to
receive such payments is without prejudice to the Company’s other rights
hereunder, including any release of any and all Claims (other than the Excluded
Claims) against the Company. The Executive understands and agrees that the
Company’s payments to him and the signing of this Agreement do not in any way
indicate that he has any viable Claims against the Company or that the Company
admits any liability to him whatsoever.

(c) ADEA/OWBPA Waiver. Executive specifically releases and waives any right or
claim against the Company arising out of his employment or his resignation of
employment with the Company under the Age Discrimination in Employment Act, as
amended, 29 U.S.C. § 621 et seq. (“ADEA”) and the Older Workers Benefit
Protection Act, 29 U.S.C. § 621 et seq. (“OWBPA”) (such release and waiver
referred to as the “Waiver”). Executive understands and agrees that (i) this
Agreement is written in a manner that he understands; (ii) he does not release
or waive rights or claims that may arise after he signs this Agreement; (iii) he
waives rights and claims he may have had under the OWBPA and the ADEA, but only
in exchange for payments and/or benefits in addition to anything of value to
which he is already entitled; (iv) Executive has been advised to consult with an
attorney before signing this Agreement; (v) he has twenty-one (21) calendar days
(the “Offer Period”) from receipt of this Agreement to consider whether to sign
it. If Executive signs before the end of the Offer Period, Executive
acknowledges that his decision to do so was knowing, voluntary, and not induced
by fraud, misrepresentation, or a threat to withdraw, alter, or provide
different terms prior to the expiration of the Offer Period. Executive agrees
that changes or revisions to this Agreement, whether material or immaterial, do
not restart the running of the Offer Period; (vi) Executive has seven (7)
calendar days after signing this Agreement to revoke the waiver (the “Revocation
Period”) and (vii) this Waiver shall not become effective or enforceable until
the Revocation Period has expired. If Executive revokes the Waiver, Executive
shall not be retained as a consultant under Section 2 and shall not be entitled
to the benefits under Section 6. To be effective, the revocation must be in
writing and received by Jeffrey R. Binder, Chief Executive Officer, at the
Company’s address set forth in Section 9.

(d) In consideration of Executive’s entering into this Agreement, the Company
releases and discharges Executive from and agrees to indemnify Executive for any
and all claims, actions, causes of action, rights, benefits, compensation, or
damages, including costs and attorneys’ fees, of whatever nature, whether known
or unknown, now existing or arising in the future from any act, omission, event,
occurrence or non-occurrence prior to the date the Company signs this Agreement
arising out of or in any way related to Executive’s employment with the Company
or any of its affiliates. This Release does not include and will not extend to
any actions of Executive arising out of, based upon or attributable to the
committing of any deliberate criminal or deliberate fraudulent or dishonest act,
or any willful violation of any statute, rule or law, if any final adjudication
establishes that such deliberate criminal, deliberate fraudulent or dishonest
act or willful violation of statute, rule or law was committed.

 

- 6 -



--------------------------------------------------------------------------------

7. Ongoing Cooperation. As part of the consideration being provided to Executive
under this Agreement, the Company expects Executive to make himself reasonably
available to the Company and/or its legal counsel and other designated
representatives or agents, in connection with all investigations, audits, suits,
claims or disputes regarding the Company or its affiliates. As a result, the
Executive and the Company agree to the following:

(a) Executive shall respond to the best of Executive’s ability to reasonable
inquiries from the Company concerning ongoing matters within Executive’s
knowledge and/or former area of responsibility and to assist the Company in
transitioning those matters to other personnel. Executive shall fully cooperate
with the Company and/or its legal counsel and other designated representatives
or agents in providing information in connection with threatened, pending or
future investigations or litigation, including giving depositions and appearing
for live interviews and proceedings.

(b) Executive shall submit to the Company, within thirty (30) days of incurring
any time or expense in providing the services contemplated in this Section 7, a
written expense report detailing the time Executive spent and all out-of-pocket
expenses for travel, lodging, meals and related expenses incurred by Executive
in providing such services. The Company shall reimburse Executive for any such
out-of-pocket expenses and shall pay Executive, in addition to the payments set
forth in this Agreement, Two Hundred Fifty Euro (€250) per hour for such time.

8. Notices. Any notice, report or payment required or permitted to be given or
made under this Agreement by one party to the other shall be deemed to have been
duly given or made if personally delivered or, if mailed, when mailed by
registered or certified mail, postage prepaid, to the other party at the
following addresses (or at such other address as shall be given in writing by
one party to the other):

 

If to Executive:

Roger Van Broeck

Patrijzenlaan 7

9259 Waasmunster

Belgium

If to Company:

Biomet, Inc.

56 E. Bell Drive

P.O. Box 587

Warsaw, Indiana 46581-0587

Attn: General Counsel

9. Entire Agreement. This Agreement (a) contains the complete and entire
understanding and agreement of Executive and the Company with respect to the
subject matter hereof; and (b) supersedes all prior and contemporaneous
understandings, conditions and

 

- 7 -



--------------------------------------------------------------------------------

agreements, oral or written, express or implied, respecting the engagement of
Executive in connection with the subject matter hereof. The parties specifically
agree that the Employment Agreement and the Biomet Europe Employment Agreement
are terminated as of September 1, 2010. Notwithstanding the foregoing, Section 7
of the Employment Agreement shall continue to apply in accordance with its
terms.

10. Modification or Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Executive. No
course of dealing between the parties to this Agreement shall be deemed to
affect or to modify, amend or discharge any provision or term of this Agreement.
No delay on the part of the Company or Executive in the exercise of any of their
respective rights or remedies shall operate as a waiver thereof, and no single
or partial exercise by the Company or Executive of any such right or remedy
shall preclude other or further exercises thereof. A waiver of right or remedy
on any one occasion shall not be construed as a bar to or waiver of any such
right or remedy on any other occasion.

11. Severability. Whenever possible each provision and term of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision or term of this Agreement shall be held to
be prohibited by or invalid under such applicable law, then such provision or
term shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating or affecting in any manner whatsoever the remainder of such
provision or term or the remaining provisions or terms of this Agreement.

12. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

13. Executive’s Representations. Executive represents and warrants to the
Company that (i) his execution, delivery and performance of this Agreement does
not and shall not conflict with, or result in the breach of or violation of, any
other agreement, instrument, order, judgment or decree to which he is a party or
by which he is bound and (ii) he is not a party to or bound by any employment
agreement, non-competition agreement or confidentiality agreement with any other
person or entity that would prevent him from performing under this Agreement.

14. Federal Anti-Kickback Statute. The Company and Executive will not violate
42 U.S.C. § 1320 a -7b (b) (Anti-Kickback Statute) in the performance of this
Agreement.

15. Compliance with Laws/FCPA. In addition to the specific provisions elsewhere
in this Agreement, Executive shall comply with all laws applicable to the
consulting services in any jurisdiction in which Executive performs any of the
consulting services. Executive further acknowledges that he is aware of and
shall comply with the provisions of the Foreign Corrupt Practices Act, 15 USC
§78dd-l through 3, as amended, and any laws of any jurisdiction relating to
commercial bribery. By way of example and not limitation, except as permitted by
law, Executive shall not offer, pay, or promise to pay, any money or thing of
value, directly or indirectly, to any person who is a government official for
the purpose of obtaining or retaining any business. For these purposes
“government official” shall include any employee of any governmental entity,
political party, or public international organization, any political party
official, or any candidate for public office in any jurisdiction.

 

- 8 -



--------------------------------------------------------------------------------

16. Use of Name and Logo. Executive will not use for publicity, promotion, or
otherwise, any logo, name, trade name, service mark, or trademark of the Company
or its affiliates, or any simulation, abbreviation, or adaptation of the same,
without the Company’s prior, written, express consent. The Company may withhold
such consent in the Company’s absolute discretion.

17. Counterparts. This Agreement may be executed and delivered by each party
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original and both of which taken together shall constitute
one and the same agreement.

18. Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the Company and any successor to the Company, including without
limitation any persons acquiring directly or indirectly all or substantially all
of the business or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed the “Company” for purposes of this Agreement) and such successor shall
deliver a written affirmation of its obligations hereunder to Executive. This
Agreement will inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
and legatees, but otherwise will not be assignable, transferable or delegable by
Executive. This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as otherwise
expressly provided in this Section 19.

19. Choice of Law, Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the domestic laws of the State of Indiana,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Indiana or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Indiana. All
actions and proceedings arising out of or relating to this Agreement shall be
heard and determined in any Indiana state or federal court sitting in
Indianapolis, Indiana, and each party hereto hereby irrevocably accepts and
consents to the exclusive personal jurisdiction of those courts for such
purpose. In addition, each party hereto hereby irrevocably waives, to the
fullest extent permitted by law, any objection which he or it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any judgment entered by any court in respect
thereof brought in any state or federal court sitting in the city of
Indianapolis, Indiana and further irrevocably waives any claim that any action
or proceeding brought in any such court has been brought in an inconvenient
forum.

20. Mutual Waiver of Jury Trial. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN
OR AMONG ANY OF THE PARTIES HERETO,

 

- 9 -



--------------------------------------------------------------------------------

WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH,
RELATED OR INCIDENTAL TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY
AND/OR THE RELATIONSHIP ESTABLISHED AMONG THE PARTIES HEREUNDER.

21. Delivery by Facsimile. This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine,
shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.

22. Survivorship. Any provision of this Agreement, that by its terms, is
intended to continue to apply after any termination or expiration of the
Agreement shall survive such termination or expiration and continue to apply in
accordance with its terms.

*    *    *    *    *

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive, the Company, LVB Acquisition, Inc., and Biomet
Europe BV have caused this Agreement to be duly executed and delivered on the
date and year first above written.

 

/s/ Roger Van Broeck

Roger Van Broeck BIOMET, INC. By:  

/s/ Bradley J. Tandy

  Bradley J. Tandy Its:   Senior Vice President,   General Counsel and Secretary
For purposes of Section 5(b) only LVB ACQUISITION, INC. By:  

/s/ Bradley J. Tandy

  Bradley J. Tandy Its:   Senior Vice President,   General Counsel and Secretary
For purposes of Article 9 only BIOMET EUROPE BV By:  

/s/ Renaat Vermeulen

  Renaat Vermeulen Its:   Vice President Sales, Marketing, and   Research and
Development

 

- 11 -